19-23802-rdd   Doc 403   Filed 01/24/20 Entered 01/24/20 10:02:35   Main Document
                                       Pg 1 of 28
19-23802-rdd   Doc 403   Filed 01/24/20 Entered 01/24/20 10:02:35   Main Document
                                       Pg 2 of 28
        19-23802-rdd                                     Doc 403                           Filed 01/24/20 Entered 01/24/20 10:02:35                                                                                  Main Document
                                                                                                         Pg 3 of 28
In re AGERA ENERGY LLC, et al.                                                                                                                                                                                                                    Case No. 19-23802
                            Debtor                                                                                                                                                                             MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Agera Energy, LLC)


                                                                                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the
date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the seven bank account columns. The amounts reported in the "PROJECTED" columns
should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                                                     BANK ACCOUNTS                                                                       CURRENT              CUMULATIVE
                                                                          FNBCT                   FNBCT              FNBCT             FNBCT             FNBCT               JPM                  JPM                     MONTH              FILING TO DATE
                                                                      Collateral Acct       Lockbox Acct          Operating Acct     Revenue Acct       Tax Acct        Collateral Acct     Money Market Acct              ACTUAL                  ACTUAL

CASH BEGINNING OF MONTH                                                     27,527.78                5,000.00       1,329,521.74          96,883.00      169,481.07      38,861,962.26            1,062,139.43            41,552,515.28             17,432,656.99

RECEIPTS
ACCOUNTS RECEIVABLE                                                                -             4,462,794.45                 -       29,594,923.99                -                  -                    -              34,057,718.44            107,974,177.87
RETURNED CHECKS / REJECTED PAYMENTS                                                -                      -                   -                 -                  -                  -                    -                         -                 122,034.29
INTERCOMPANY TRANSFERS                                                             -                      -           183,436.00       4,416,535.18    1,150,989.00      33,639,035.45                     -              39,389,995.63            127,927,960.41
INTERDEBTOR TRANSFERS                                                              -                      -                   -                 -                  -                  -                    -                         -                 275,037.05
INTEREST                                                                         29.22                    -                   -                 -                  -                  -                    -                      29.22                    885.85
  TOTAL RECEIPTS                                                                 29.22           4,462,794.45         183,436.00      34,011,459.17    1,150,989.00      33,639,035.45                     -              73,447,743.29            236,300,095.47


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                           -                      -                   -                 -                  -                  -                    -                         -                         -
BROKER COMMISSIONS                                                                 -                      -                   -                 -                  -                  -                    -                         -                         -
GAS/ENERGY/CAPACITY/ANCILLARIES                                                    -                      -               (101.66)              -                  -    (49,704,165.38)                    -             (49,704,267.04)            (85,819,115.88)
ISOS                                                                               -                      -                   -                 -                  -      (5,674,126.47)                   -               (5,674,126.47)            (9,719,982.61)
TDSP                                                                               -                      -                   -                 -                  -      (1,364,475.58)                   -               (1,364,475.58)            (3,433,283.06)
SBOS                                                                               -                      -                   -                 -                  -                  -                    -                         -                         -
RECS                                                                               -                      -                   -                 -                  -           (7,221.31)                  -                   (7,221.31)                (8,573.88)
CUSTOMER REFUNDS                                                                   -                      -                   -                 -                  -                  -                    -                         -                         -
SALES, USE, & OTHER TAXES                                                          -                      -                   -                 -      (1,196,693.51)                 -                    -               (1,196,693.51)            (4,343,982.43)
SELLING, GENERAL, & ADMINISTRATIVE                                                 -                      -          (113,006.47)        (14,829.16)               -        (200,775.86)                   -                (328,611.49)               (492,893.86)
PROFESSIONAL FEES                                                                  -                      -                   -                 -                  -      (1,587,221.69)                   -               (1,587,221.69)            (1,689,130.89)
INTERCOMPANY TRANSFERS                                                             -         (4,416,535.18)                   -      (33,639,035.45)               -      (1,334,425.00)                   -             (39,389,995.63)          (127,927,960.41)
INTERDEBTOR TRANSFERS                                                              -                      -                   -                 -                  -        (727,826.99)                   -                (727,826.99)             (1,709,072.74)
OTHER                                                                              -               (46,259.27)                -          (82,344.93)               -                  -                    -                (128,604.20)               (201,142.04)
COLLATERAL POSTINGS                                                                -                      -                   -                 -                  -                  -                    -                         -               (3,496,400.00)
U.S. TRUSTEE QUARTERLY FEES                                                        -                      -                   -                 -                  -                  -                    -                         -                         -
COURT COSTS                                                                        -                      -                   -                 -                  -                  -                    -                         -                         -
TOTAL DISBURSEMENTS                                                                -         (4,462,794.45)          (113,108.13)    (33,736,209.54)   (1,196,693.51)   (60,600,238.28)                    -            (100,109,043.91)          (238,841,537.80)


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                                      29.22                    -            70,327.87        275,249.63       (45,704.51)    (26,961,202.83)                    -             (26,661,300.62)             (2,541,442.33)


CASH - END OF MONTH (BANK BALANCE)                                          27,557.00                5,000.00       1,399,849.61        372,132.63       123,776.56      11,900,759.43            1,062,139.43            14,891,214.66             14,891,214.66
CHECK FLOAT                                                                        -                      -           104,516.95                -                  -                  -                    -                 104,516.95                104,516.95
BOOK BALANCE                                                                27,557.00                5,000.00       1,295,332.66        372,132.63       123,776.56      11,900,759.43            1,062,139.43            14,786,697.71             14,786,697.71

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                                                                 THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                                                                                100,109,043.91
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                                                                  (40,117,822.62)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                                                                   0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                                     59,991,221.29




                                                                                                                                                                                                                                                            FORM MOR1
                                                                                                                                                                                                                                                                (02/19)
       19-23802-rdd                          Doc 403                   Filed 01/24/20 Entered 01/24/20 10:02:35                                                                  Main Document
                                                                                     Pg 4 of 28

In re AGERA ENERGY LLC, et al.                                                                                                                                                                         Case No. 19-23802
                             Debtor                                                                                                                                 MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Energy.Me, LLC)


                                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the five bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                              BANK ACCOUNTS                                                  CURRENT               CUMULATIVE
                                                                         FNBCT               FNBCT                  JPM                JPM               JPM                  MONTH               FILING TO DATE
                                                                     Collection Acct     Operating Acct        Collateral Acct    Collection Acct   Collection Acct            ACTUAL                   ACTUAL

CASH BEGINNING OF MONTH                                                     5,000.00             36,593.72       6,779,441.41                 -        134,120.00               6,955,155.13              2,646,221.07

RECEIPTS
ACCOUNTS RECEIVABLE                                                    1,041,995.07                    -                    -      2,673,278.85      1,298,170.52               5,013,444.44             15,364,952.62
RETURNED CHECKS / REJECTED PAYMENTS                                               -                    -                    -                 -                 -                        -                          -
INTERCOMPANY TRANSFERS                                                            -         388,235.61           5,019,328.03                 -                 -               5,407,563.64             16,662,919.35
INTERDEBTOR TRANSFERS                                                             -                    -                    -                 -                 -                        -                          -
INTEREST                                                                          -                    -                    -                 -                 -                        -                          -
  TOTAL RECEIPTS                                                       1,041,995.07         388,235.61           5,019,328.03      2,673,278.85      1,298,170.52             10,421,008.08              32,027,871.97


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                          -                    -                    -                 -                 -                        -                          -
BROKER COMMISSIONS                                                                -                    -                    -                 -                 -                        -                          -
GAS/ENERGY/CAPACITY/ANCILLARIES                                                   -                    -        (9,500,000.00)                -                 -              (9,500,000.00)           (14,500,133.95)
ISOS                                                                              -                    -           (16,985.96)                -                 -                 (16,985.96)               (34,535.93)
TDSP                                                                              -                    -                    -                 -                 -                        -                     (100.00)
SBOS                                                                              -         (367,939.39)                    -                 -                 -                (367,939.39)            (1,283,599.87)
RECS                                                                              -                    -             (1,543.32)               -                 -                  (1,543.32)                 (1,955.79)
CUSTOMER REFUNDS                                                         (94,218.22)                (32.40)                 -                 -                 -                 (94,250.62)              (110,816.03)
SALES, USE, & OTHER TAXES                                                         -          (23,105.35)                    -                 -                 -                 (23,105.35)               (86,982.05)
SELLING, GENERAL, & ADMINISTRATIVE                                           (280.91)        (31,143.22)             (1,982.13)               -                 -                 (33,406.26)               (61,681.40)
PROFESSIONAL FEES                                                                 -                    -                    -                 -                 -                        -                          -
INTERCOMPANY TRANSFERS                                                  (947,541.66)                   -          (388,235.61)    (2,673,278.85)    (1,398,507.52)             (5,407,563.64)           (16,662,919.35)
INTERDEBTOR TRANSFERS                                                             -                    -                    -                 -                 -                        -                          -
OTHER                                                                             -                    -                    -                 -                 -                        -                          -
COLLATERAL POSTINGS                                                               -                    -                    -                 -                 -                        -                          -
U.S. TRUSTEE QUARTERLY FEES                                                       -                    -                    -                 -                 -                        -                          -
COURT COSTS                                                                       -                    -                    -                 -                 -                        -                          -
TOTAL DISBURSEMENTS                                                   (1,042,040.79)        (422,220.36)        (9,908,747.02)    (2,673,278.85)    (1,398,507.52)            (15,444,794.54)           (32,742,724.37)


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                                   (45.72)        (33,984.75)        (4,889,418.99)                -       (100,337.00)             (5,023,786.46)              (714,852.40)



CASH - END OF MONTH (BANK BALANCE)                                          4,954.28              2,608.97       1,890,022.42                 -         33,783.00               1,931,368.67              1,931,368.67
CHECK FLOAT                                                                       -              13,734.46                  -                 -                 -                  13,734.46                 13,734.46

BOOK BALANCE                                                                4,954.28         (11,125.49)         1,890,022.42                 -         33,783.00               1,917,634.21              1,917,634.21
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                                 THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                                      15,444,794.54
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                       (5,407,563.64)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                        0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                          10,037,230.90




                                                                                                                                                                                                             FORM MOR1
                                                                                                                                                                                                                 (02/19)
       19-23802-rdd                       Doc 403               Filed 01/24/20 Entered 01/24/20 10:02:35                                                        Main Document
                                                                              Pg 5 of 28

In re AGERA ENERGY LLC, et al.                                                                                                                                                     Case No. 19-23802
                             Debtor                                                                                                             MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Aequitas, LLC)


                                                    SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                  BANK ACCOUNTS                                           CURRENT              CUMULATIVE
                                                                        FNBCT               FNBCT                JPM                JPM                    MONTH              FILING TO DATE
                                                                     Collection Acct     Operating Acct     Collateral Acct    Collection Acct              ACTUAL                  ACTUAL

CASH BEGINNING OF MONTH                                                   16,999.65              5,000.00              64.09     1,362,307.92               1,384,371.66                663,167.48

RECEIPTS
ACCOUNTS RECEIVABLE                                                              -          280,919.29                   -                  -                 280,919.29                995,041.74
RETURNED CHECKS / REJECTED PAYMENTS                                              -                    -                  -                  -                         -                         -
INTERCOMPANY TRANSFERS                                                     9,537.93                   -                  -         280,919.29                 290,457.22              1,008,831.00
INTERDEBTOR TRANSFERS                                                            -                    -                  -                  -                         -                  25,637.00
INTEREST                                                                         -                    -                  -                  -                         -                         -
  TOTAL RECEIPTS                                                           9,537.93         280,919.29                   -         280,919.29                 571,376.51              2,029,509.74


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                         -                    -                  -                  -                         -                         -
BROKER COMMISSIONS                                                               -                    -                  -                  -                         -                         -
GAS/ENERGY/CAPACITY/ANCILLARIES                                                  -                    -                  -      (1,500,000.00)             (1,500,000.00)             (1,500,000.00)
ISOS                                                                             -                    -                  -                  -                         -                         -
TDSP                                                                             -                    -                  -                  -                         -                         -
SBOS                                                                             -                    -                  -                  -                         -                         -
RECS                                                                             -                    -                  -                  -                         -                         -
CUSTOMER REFUNDS                                                                 -                    -                  -                  -                         -                         -
SALES, USE, & OTHER TAXES                                                (13,254.00)                  -                  -                  -                 (13,254.00)                (27,048.00)
SELLING, GENERAL, & ADMINISTRATIVE                                        (9,548.44)                  -                  -             (234.96)                 (9,783.40)               (14,544.67)
PROFESSIONAL FEES                                                                -                    -                  -                  -                         -                         -
INTERCOMPANY TRANSFERS                                                           -         (280,919.29)                  -           (9,537.93)              (290,457.22)             (1,008,831.00)
INTERDEBTOR TRANSFERS                                                            -                    -                  -                  -                         -                         -
OTHER                                                                            -                    -                  -                  -                         -                         -
COLLATERAL POSTINGS                                                              -                    -                  -                  -                         -                         -
U.S. TRUSTEE QUARTERLY FEES                                                      -                    -                  -                  -                         -                         -
COURT COSTS                                                                      -                    -                  -                  -                         -                         -
TOTAL DISBURSEMENTS                                                      (22,802.44)       (280,919.29)                  -      (1,509,772.89)             (1,813,494.62)             (2,550,423.67)


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                              (13,264.51)                  -                  -      (1,228,853.60)             (1,242,118.11)              (520,913.93)



CASH - END OF MONTH (BANK BALANCE)                                         3,735.14              5,000.00              64.09       133,454.32                 142,253.55                142,253.55
CHECK FLOAT                                                                      -                    -                  -                  -                         -                         -
BOOK BALANCE                                                               3,735.14              5,000.00              64.09       133,454.32                 142,253.55                142,253.55
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                       THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                   1,813,494.62
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                     (290,457.22)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                    0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                       1,523,037.40




                                                                                                                                                                                         FORM MOR1
                                                                                                                                                                                             (02/19)
       19-23802-rdd                     Doc 403               Filed 01/24/20 Entered 01/24/20 10:02:35                                         Main Document
                                                                            Pg 6 of 28

In re AGERA ENERGY LLC, et al.                                                                                                                                   Case No. 19-23802
                            Debtor                                                                                            MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Agera Holdings, LLC)


                                                 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the one bank account column. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                             BANK ACCOUNTS                 CURRENT                     CUMULATIVE
                                                                                                    FNBCT                   MONTH                     FILING TO DATE
                                                                                                 Collection Acct            ACTUAL                          ACTUAL

CASH BEGINNING OF MONTH                                                                                       45,109.81          45,109.81                             718,262.08

RECEIPTS
ACCOUNTS RECEIVABLE                                                                                                 -                  -                                      -
RETURNED CHECKS / REJECTED PAYMENTS                                                                                 -                  -                                      -
INTERCOMPANY TRANSFERS                                                                                              -                  -                                      -
INTERDEBTOR TRANSFERS                                                                                       727,826.99          727,826.99                           1,683,435.74
INTEREST                                                                                                            -                  -                                      -
  TOTAL RECEIPTS                                                                                            727,826.99          727,826.99                           1,683,435.74


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                                                    (700,358.94)       (700,358.94)                         (1,953,800.99)
BROKER COMMISSIONS                                                                                            (3,558.08)         (3,558.08)                             (3,558.08)
GAS/ENERGY/CAPACITY/ANCILLARIES                                                                                     -                  -                                      -
ISOS                                                                                                                -                  -                                      -
TDSP                                                                                                                -                  -                                      -
SBOS                                                                                                                -                  -                                      -
RECS                                                                                                                -                  -                                      -
CUSTOMER REFUNDS                                                                                                    -                  -                                      -
SALES, USE, & OTHER TAXES                                                                                           -                  -                                      -
SELLING, GENERAL, & ADMINISTRATIVE                                                                           (24,281.72)        (24,281.72)                           (124,563.64)
PROFESSIONAL FEES                                                                                                   -                  -                                      -
INTERCOMPANY TRANSFERS                                                                                              -                  -                                      -
INTERDEBTOR TRANSFERS                                                                                               -                  -                              (275,037.05)
OTHER                                                                                                         (6,902.90)         (6,902.90)                             (6,902.90)
COLLATERAL POSTINGS                                                                                                 -                  -                                      -
U.S. TRUSTEE QUARTERLY FEES                                                                                         -                  -                                      -
COURT COSTS                                                                                                         -                  -                                      -
TOTAL DISBURSEMENTS                                                                                         (735,101.64)       (735,101.64)                         (2,363,862.66)


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                                                                   (7,274.65)         (7,274.65)                           (680,426.92)


CASH - END OF MONTH (BANK BALANCE)                                                                            37,835.16          37,835.16                              37,835.16
CHECK FLOAT                                                                                                    9,600.00           9,600.00                               9,600.00
BOOK BALANCE                                                                                                  28,235.16          28,235.16                              28,235.16
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                    THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                                                                    735,101.64
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                            -
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                  0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                        735,101.64




                                                                                                                                                                      FORM MOR1
                                                                                                                                                                          (02/19)
       19-23802-rdd                       Doc 403               Filed 01/24/20 Entered 01/24/20 10:02:35                                          Main Document
                                                                              Pg 7 of 28

In re AGERA ENERGY LLC, et al.                                                                                                                                        Case No. 19-23802
                             Debtor                                                                                                MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Utility Recoveries, LLC)


                                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the one bank account column. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                           BANK ACCOUNTS                 CURRENT                         CUMULATIVE
                                                                                                    FNBCT                 MONTH                         FILING TO DATE
                                                                                                 Collection Acct          ACTUAL                              ACTUAL

CASH BEGINNING OF MONTH                                                                                       2,109.80         2,109.80                                       2,109.80

RECEIPTS
ACCOUNTS RECEIVABLE                                                                                                -                 -                                             -
RETURNED CHECKS / REJECTED PAYMENTS                                                                                -                 -                                             -
TRANSFERS                                                                                                          -                 -                                             -
INTEREST                                                                                                           -                 -                                             -
  TOTAL RECEIPTS                                                                                                   -                 -                                             -


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                                                           -                 -                                             -
BROKER COMMISSIONS                                                                                                 -                 -                                             -
GAS/ENERGY/CAPACITY/ANCILLARIES                                                                                    -                 -                                             -
ISOS                                                                                                               -                 -                                             -
TDSP                                                                                                               -                 -                                             -
SBOS                                                                                                               -                 -                                             -
RECS                                                                                                               -                 -                                             -
CUSTOMER REFUNDS                                                                                                   -                 -                                             -
SALES, USE, & OTHER TAXES                                                                                          -                 -                                             -
SELLING, GENERAL, & ADMINISTRATIVE                                                                                 -                 -                                             -
PROFESSIONAL FEES                                                                                                  -                 -                                             -
TRANSFERS                                                                                                          -                 -                                             -
OTHER                                                                                                              -                 -                                             -
COLLATERAL POSTINGS                                                                                                -                 -                                             -
U.S. TRUSTEE QUARTERLY FEES                                                                                        -                 -                                             -
COURT COSTS                                                                                                        -                 -                                             -
TOTAL DISBURSEMENTS                                                                                                -                 -                                             -


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                                                                        -                 -                                             -



CASH - END OF MONTH (BANK BALANCE)                                                                            2,109.80         2,109.80                                       2,109.80
CHECK FLOAT                                                                                                        -                 -                                             -
BOOK BALANCE                                                                                                  2,109.80         2,109.80                                       2,109.80
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                       THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                                                                                -
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                 -
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                   -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                    -




                                                                                                                                                                           FORM MOR1
                                                                                                                                                                               (02/19)
                          19-23802-rdd         Doc 403   Filed 01/24/20 Entered 01/24/20 10:02:35                         Main Document
                                                                       Pg 8 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                            Case No. 19-23802
                 Debtor                                                                                                MOR Reporting Period: December 1 - December 31, 2019


                                                                        BANK BALANCES
                                                                     Continuation Sheet for MOR-1



Name                                       Bank                 Account Name                 Bank      10/4/2019         10/31/2019        11/30/2019        12/31/2019
                                                                                            Account     Balance           Balance           Balance           Balance
Agera Energy Cash Collateral Account   FNBCT        Collateral Account                       1550         27,470.37          27,499.53         27,527.78         27,557.00
Agera Energy Lockbox Account           FNBCT        Collection Account                       2144           5,000.00          5,000.00          5,000.00          5,000.00
Agera Operating Account                FNBCT        Operating Account                        0255      1,146,992.97       1,310,159.67      1,329,521.74      1,399,849.61
Agera Revenue Account                  FNBCT        Collection Account                       8762         79,752.72          31,643.11         96,883.00        372,132.63
Agera Tax Account                      FNBCT        Tax Account                              8952         70,231.59          61,486.47        169,481.07        123,776.56
Agera Treasury Account                 JPM          Collateral Account                       5135     15,041,869.13      48,162,803.93     38,861,962.26     11,900,759.43
Agera Money Market Account             JPM          Money Market Account (Restricted)        9791      1,061,340.21       1,061,790.63      1,062,139.43      1,062,139.43
Energy.Me Checking                     FNBCT        Collection Account                       8852           5,000.00          5,000.00          5,000.00          4,954.28
Energy.Me Midwest LLC                  FNBCT        Operating Account                        2087         60,593.83          26,607.56         36,593.72          2,608.97
Energy.Me Midwest Collateral           JPM          Collateral Account                       1500      2,505,243.03       7,326,640.36      6,779,441.41      1,890,022.42
Energy.Me Midwest Deposit              JPM          Collection Account                       1520                -                 -                 -                 -
Energy.Me Midwest Lockbox              JPM          Collection Account                       1580         75,384.21           1,827.00        134,120.00         33,783.00
Aequitas Energy Operating Account      FNBCT        Operating Account                        4610           5,185.80          4,909.46         16,999.65          3,735.14
Aequitas Energy Revenue Account        FNBCT        Collection Account                       8739           5,000.00          5,000.00          5,000.00          5,000.00
Aequitas Payroll Account               FNBCT        Payroll Account                          8945              64.09             64.09             64.09             64.09
Aequitas Treasury Account              JPM          Collateral Account                       0038        652,917.59       1,039,349.53      1,362,307.92        133,454.32
Agera Holdings Payroll Account         FNBCT        Payroll Account                          8804        718,262.08          79,880.27         45,109.81         37,835.16
URC Checking                           FNBCT        Checking Account                         0016           2,109.80          2,109.80          2,109.80          2,109.80
Total Debtor Accounts                                                                                 21,462,417.42      59,151,771.41     49,939,261.68     17,004,781.84

Summary by Entity
    Agera Energy                                                                                      17,432,656.99      50,660,383.34     41,552,515.28     14,891,214.66
    Energy.Me                                                                                          2,646,221.07       7,360,074.92      6,955,155.13      1,931,368.67
    Aequitas Energy                                                                                      663,167.48       1,049,323.08      1,384,371.66        142,253.55
    Agera Holdings                                                                                       718,262.08          79,880.27         45,109.81         37,835.16
    Utility Recovery                                                                                       2,109.80           2,109.80          2,109.80          2,109.80
Total Debtor Accounts                                                                                 21,462,417.42      59,151,771.41     49,939,261.68     17,004,781.84




                                                                                                                                                                  FORM MOR-1a
                                                                                                                                                                        (02/19)
                              19-23802-rdd            Doc 403      Filed 01/24/20 Entered 01/24/20 10:02:35                              Main Document
                                                                                 Pg 9 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                                 Case No. 19-23802
                 Debtor                                                                                                                     MOR Reporting Period: December 1 - December 31, 2019


                                                                                     BANK BALANCES
                                                                                  Continuation Sheet for MOR-1



Name                                           Bank                 Account Name              Bank Account       12/1/19 Balance     December Debits      December Credits    12/31/19 Balance
Agera Energy Cash Collateral Account   FNBCT             Collateral Account                       1550                   27,527.78                 -                  29.22           27,557.00
Agera Energy Lockbox Account           FNBCT             Collection Account                       2144                    5,000.00       (4,462,794.45)        4,462,794.45            5,000.00
Agera Operating Account                FNBCT             Operating Account                        0255                1,329,521.74         (113,325.49)          183,653.36        1,399,849.61
Agera Revenue Account                  FNBCT             Collection Account                       8762                   96,883.00      (33,736,209.54)       34,011,459.17          372,132.63
Agera Tax Account                      FNBCT             Tax Account                              8952                  169,481.07       (1,196,693.51)        1,150,989.00          123,776.56
Agera Treasury Account                 JPM               Collateral Account                       5135               38,861,962.26      (60,600,238.28)       33,639,035.45       11,900,759.43
Agera Money Market Account             JPM               Money Market Account (Restricted)        9791                1,062,139.43                 -                    -          1,062,139.43
Energy.Me Checking                     FNBCT             Collection Account                       8852                    5,000.00       (1,042,040.79)        1,041,995.07            4,954.28
Energy.Me Midwest LLC                  FNBCT             Operating Account                        2087                   36,593.72         (422,220.36)          388,235.61            2,608.97
Energy.Me Midwest Collateral           JPM               Collateral Account                       1500                6,779,441.41       (9,908,747.02)        5,019,328.03        1,890,022.42
Energy.Me Midwest Deposit              JPM               Collection Account                       1520                         -         (2,673,278.85)        2,673,278.85                 -
Energy.Me Midwest Lockbox              JPM               Collection Account                       1580                  134,120.00       (1,398,507.52)        1,298,170.52           33,783.00
Aequitas Energy Operating Account      FNBCT             Operating Account                        4610                   16,999.65          (22,802.44)            9,537.93            3,735.14
Aequitas Energy Revenue Account        FNBCT             Collection Account                       8739                    5,000.00         (280,919.29)          280,919.29            5,000.00
Aequitas Payroll Account               FNBCT             Payroll Account                          8945                       64.09                 -                    -                 64.09
Aequitas Treasury Account              JPM               Collateral Account                       0038                1,362,307.92       (1,509,772.89)          280,919.29          133,454.32
Agera Holdings Payroll Account         FNBCT             Payroll Account                          8804                   45,109.81         (735,542.33)          728,267.68           37,835.16
URC Checking                           FNBCT             Checking Account                         0016                    2,109.80                 -                    -              2,109.80
Total Debtor Accounts                                                                                                49,939,261.68     (118,103,092.76)       85,168,612.92       17,004,781.84


Summary by Entity
     Agera Energy                                                                                                   41,552,515.28      (100,109,261.27)       73,447,960.65       14,891,214.66
     Energy.Me                                                                                                       6,955,155.13       (15,444,794.54)       10,421,008.08        1,931,368.67
     Aequitas Energy                                                                                                 1,384,371.66        (1,813,494.62)          571,376.51          142,253.55
     Agera Holdings                                                                                                     45,109.81          (735,542.33)          728,267.68           37,835.16
     Utility Recovery                                                                                                    2,109.80                  -                    -              2,109.80
Total Debtor Accounts                                                                                               49,939,261.68      (118,103,092.76)       85,168,612.92       17,004,781.84
     19-23802-rdd                     Doc 403               Filed 01/24/20 Entered 01/24/20 10:02:35                                                         Main Document
                                                                         Pg 10 of 28
In re AGERA ENERGY LLC, et al.                                                                                                                                             Case No. 19-23802
Collateral and Prepayment Balances as of December 31, 2019                                                                              MOR Reporting Period: December 1 - December 31, 2019

               Company                       Beneficiary Name                     Commodity                Type               Issued By                State                   Cash
              Agera        ERCOT                                               Electric/Collateral          ISO                                Texas                        2,996,067.01
              Agera        MISO                                                Electric/Collateral          ISO                                Michigan, Illinois           3,000,000.00
              Energy.Me    MISO                                                Electric/Collateral          ISO                                                             1,000,000.00
              Agera        NEISO                                               Electric/Collateral          ISO               Black Rock       New England                 11,369,886.10
              Agera        NYISO                                               Electric/Collateral          ISO                                New York                     6,016,700.15
              Agera        ERCOT                                               Electric/PrePaid             ISO                                Texas                          448,457.35
              Agera        NEISO                                               Electric/PrePaid            ISO                                 New England                          -
              Agera        NYISO                                               Electric/PrePaid            ISO                                 New York                      714,637.46
              Agera        NEW JERSEY NATURAL GAS                              Gas                         LDC                                 New Jersey                        75,000
              Agera        NICOR (Gas)                                         Gas                         LDC                                 Illinois                          38,000
              Agera        National Fuel Gas Supply                            Gas                         LDC                                 New York                          30,000
              Agera        Nexus Gas Transmission                              Gas                         LDC                                 Ohio                              16,000
              Agera        National Fuel Gas Distribution - PA                 Gas                         LDC                                 Pennsylvania                       8,500
              Agera        National Fuel Gas Distribution - NY                 Gas                         LDC                                 New York                           7,300
              Agera        Iroqois Gas Transmission                            Gas                         Pipe                                New York                          65,000
              Agera        Columbia Gas & Gulf Transmission                    Gas                         Pipe                                Pipe - Multi State               130,000
              Agera        Panhandle East/Trunkline Gas/FL Gas/TranswesternGas                            Pipe                                 TX, FL                             5,000
              Agera        Transcontinental Gas Pipeline                   Gas                            Pipe                                 Pipe - Multi State                30,000
              Agera        Empire Pipeline Inc                             Gas                            Pipe                                 New York                           8,000
              Agera        CA PUC                                          Electric                       PUC                                  California                        25,000
              Energy.Me    BP Energy Company                               BP                            Supplier                                                               100,000
              Agera        BP Trading - Independent Collateral Account         Electric                  Supplier                              Supplier - Multi State         5,250,000
              Agera        Washington International/SWISS RE                                         Surety Collateral     JPM Chase Bank                                     1,000,000
              Agera        Centerpoint Energy                                  Electric                    TDSP                                Texas                             88,654
              Agera        Oncor                                               Electric                    TDSP                                Texas                              8,419
              Agera        Public Service Electric & Gas (PSEG - Elec)         Electric                    Utility                             New Jersey                       160,000
              Agera        AEP - Energy (TC-2)                                 Electric                    Utility                             Texas                             99,919
              Agera        AEP - Energy (TC-3)                                 Electric                    Utility                             Texas                             46,101
              Agera        AEP - SRC                                           Electric                    Utility                             Ohio                               7,995
              Agera        PECO                                                Electric                    Utility                             PA, NJ                            35,000
              Agera        WASHINGTON GAS LIGHT CO.                            Gas                         Utility            Washington       Washington DC                  1,096,400
              Agera        Duke Energy Ohio (Natural Gas)                      Gas                         Utility                             Ohio                             100,000
              Agera        Public Service Electric & Gas (PSEG - Gas)          Gas                         Utility                             New Jersey                        50,000
              Agera        Pacific Gas & Electric (PGE)                        Gas                         Utility       Bank of America       California                        40,000
              Agera        National Grid dba Boston Gas & Colonial Energy      Gas                         Utility       Liberty               Massachusets                      12,500
              Energy.Me    First Energy Ohio                                   Electric                    Utility                                                              142,000
              Energy.Me    Duke Energy                                         Electric                    Utility                                                               65,000
              Energy.Me    PSEG                                                Electric                    Utility                                                               65,000
              Energy.Me    Atlantic City Electric                              Electric                    Utility                                                               25,000
              Energy.Me    BGE                                                 Electric                    Utility                                                               25,000
              Energy.Me    Delmarva MD                                         Electric                    Utility                                                               25,000
              Energy.Me    PEPCO                                               Electric                    Utility                                                               25,000
              Energy.Me    PEPCO                                               Electric                    Utility                                                               25,000
              Energy.Me JCPL                                                   Electric                    Utility                                                               17,800
              Total Cash Collateral Support                                                                                                                                  34,493,336

*Does not reflect approximately $30k of old Glacial related posted collateral cash, $9.086 million outstanding Surety Bonds and $5.245 million BP issued Guaranties/LCs.
*On 12/19 PA PUC drew on BP provided letter of credit in the amount of $1.245 million. PA PUC also made a demand request on Washington RE surety bond in
   19-23802-rdd                  Doc 403          Filed 01/24/20 Entered 01/24/20 10:02:35                                                                  Main Document
                                                               Pg 11 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                         Case No. 19-23802
             Debtor                                                                                                                 MOR Reporting Period: December 1 - December 31, 2019


                                                             SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                     This schedule is to include all retained professional payments from case inception to current month.

                                        Amount                                                           Check                         Amount Paid             Year-To-Date (Postpetition)
     Payee        Period Covered       Approved                     Payor                           Number     Date                Fees       Expenses           Fees          Expenses
                       Nov-19                     Gray & Company LLC                                         11/4/2019            51,383.45            -         51,383.45                 -
                       Dec-19                     Gray & Company LLC                                        11/25/2019            50,525.75            -        101,909.20                 -
                 9/30/19 - 10/31/19               Stretto                                                   12/12/2019           358,951.71            -
                 11/26/19 Expenses                Gray & Company LLC                                        12/16/2019                  -           805.81      101,909.20             805.81
                 10/11/19 - 10/31/19              Dundon Advisers                                           12/27/2019           141,584.00            -        141,584.00                -
                 11/1/19 - 11/30/19               Stretto                                                   12/30/2019           262,015.68            -        620,967.39                -
                 10/11/19 - 10/31/19              Kilpatrick Townsend & Stockton LLP                        12/30/2019           217,871.80       3,517.45      217,871.80           3,517.45
                  9/1/19 - 10/31/19               Haynes Boone LLP                                          12/30/2020           595,913.00       6,562.24      595,913.00           6,562.24
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -
                                                                                                                                                                       -                  -




                                                                                                                                                                                    FORM MOR-1b
                                                                                                                                                                                          (04/07)
   19-23802-rdd                    Doc 403              Filed 01/24/20 Entered 01/24/20 10:02:35                                                Main Document
                                                                     Pg 12 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                Case No. 19-23802
                        Debtor                                                                                             MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Agera Energy, LLC)

                                                                   STATEMENT OF OPERATIONS
                                                                                (Income Statement)

The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
consistent with previous methods. The Statement of Operations is currently not available for December 2019.
The Statement of Operations below reflects November 2019.

Cash Beginning of Month
                                                                                                                   Month                              Year to Date
RECEIPTS
Electricity Revenue                                                                                                         31,771,009.37                        433,664,214.52
Natural Gas Revenue                                                                                                          1,676,272.71                         31,698,914.41
Sales Refunds                                                                                                                        0.00                           -534,567.88
Net Revenue                                                                                                                 33,447,282.08                        464,828,561.05
COST OF GOODS SOLD
Electricity COGS                                                                                                            21,554,443.96                        388,989,369.45
Natural gas COGS                                                                                                               542,902.68                         30,875,751.54
Realized (gain)/loss derivatives electricity                                                                                         0.00                         25,469,539.26
Realized (gain)/loss derivatives gas                                                                                                 0.00                           -284,570.00
RECs                                                                                                                         2,144,068.98                         29,294,560.72
MTM electricity                                                                                                                      0.00                                  0.00
MTM gas                                                                                                                              0.00                                  0.00
GRT expense electricity                                                                                                        290,488.35                          4,288,883.98
GRT expense gas                                                                                                                  2,806.87                             90,258.69
Power supply coordination cost                                                                                                       0.00                                  0.00
Cost of Goods Sold                                                                                                          24,534,710.84                        478,723,793.64
Gross Profit                                                                                                                 8,912,571.24                        -13,895,232.59
SELLING, GENERAL AND ADMINISTRATIVE
External commissions                                                                                                                 0.00                         15,677,929.70
Internal commissions                                                                                                                 0.00                                  0.00
Other operating expenses                                                                                                     1,910,999.12                         22,724,552.29
State franchise fee                                                                                                                  0.00                            -89,608.05
Bad debt                                                                                                                             0.00                            693,233.63
Total Operating Expenses Before Depreciation                                                                                 1,910,999.12                         39,006,107.57
Depreciation and amortization                                                                                                    1,726.73                          1,017,260.38
Net Profit (Loss) Before Other Income & Expenses                                                                             6,999,845.39                        -53,918,600.54
OTHER INCOME AND EXPENSES
Real Estate - Net Operating Income                                                                                                   0.00                                  0.00
Interest expense, net                                                                                                          885,647.74                          7,200,403.52
Acquisition and transition expense                                                                                                   0.00                                  0.00
Net Profit (Loss) Before Reorganization Items                                                                                6,114,197.65                        -61,119,004.06
REORGANIZATION ITEMS
Professional Fees                                                                                                                    0.00                                  0.00
U. S. Trustee Quarterly Fees                                                                                                         0.00                                  0.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                                         0.00                                  0.00
Gain (Loss) from Sale of Equipment                                                                                                   0.00                                  0.00
Other Reorganization Expenses (attach schedule)                                                                                      0.00                                  0.00
Total Reorganization Expenses                                                                                                        0.00                                  0.00
Income Taxes                                                                                                                         0.00                                  0.00
Net Profit (Loss)                                                                                                            6,114,197.65                        -61,119,004.06
*All payroll, hedge-related and SGA liabilities that are reflected in Agera have not been fully allocated to the
other entities (Agera Holdings, Energy.Me and Aequitas).
*The December financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                     FORM MOR-2
                                                                                                                                                                          (04/07)
   19-23802-rdd                    Doc 403              Filed 01/24/20 Entered 01/24/20 10:02:35                                                Main Document
                                                                     Pg 13 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                Case No. 19-23802
                        Debtor                                                                                             MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Energy.Me, LLC)

                                                                   STATEMENT OF OPERATIONS
                                                                                (Income Statement)

The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
consistent with previous methods. The Statement of Operations is currently not available for December 2019.
The Statement of Operations below reflects November 2019.

Cash Beginning of Month
                                                                                                                   Month                              Year to Date
RECEIPTS
Electricity Revenue                                                                                                          1,455,344.51                         58,388,250.23
Natural Gas Revenue                                                                                                                  0.00                                  0.00
Sales Refunds                                                                                                                        0.00                            -22,505.17
Net Revenue                                                                                                                  1,455,344.51                         58,365,745.06
COST OF GOODS SOLD
Electricity COGS                                                                                                             4,335,968.47                         48,285,296.51
Natural gas COGS                                                                                                                     0.00                                  0.00
Realized (gain)/loss derivatives electricity                                                                                         0.00                                  0.00
Realized (gain)/loss derivatives gas                                                                                                 0.00                                  0.00
RECs                                                                                                                             1,543.32                           -455,215.36
MTM electricity                                                                                                                      0.00                                  0.00
MTM gas                                                                                                                              0.00                                  0.00
GRT expense electricity                                                                                                         16,474.00                            226,814.79
GRT expense gas                                                                                                                      0.00                                  0.00
Power supply coordination cost                                                                                                       0.00                                  0.00
Cost of Goods Sold                                                                                                           4,353,985.79                         48,056,895.94
Gross Profit                                                                                                                -2,898,641.28                         10,308,849.12
SELLING, GENERAL AND ADMINISTRATIVE
External commissions                                                                                                                 0.00                            2,299,454.23
Internal commissions                                                                                                                 0.00                                    0.00
Other operating expenses                                                                                                        28,545.53                              240,661.93
State franchise fee                                                                                                                  0.00                                    0.00
Bad debt                                                                                                                             0.00                              120,549.97
Total Operating Expenses Before Depreciation                                                                                    28,545.53                            2,660,666.13
Depreciation and amortization                                                                                                        0.00                            1,046,660.31
Net Profit (Loss) Before Other Income & Expenses                                                                            -2,927,186.81                            6,601,522.68
OTHER INCOME AND EXPENSES
Real Estate - Net Operating Income                                                                                                   0.00                                    0.00
Interest expense, net                                                                                                           81,506.71                              430,527.26
Acquisition and transition expense                                                                                                   0.00                                    0.00
Net Profit (Loss) Before Reorganization Items                                                                               -3,008,693.52                            6,170,995.42
REORGANIZATION ITEMS
Professional Fees                                                                                                                    0.00                                    0.00
U. S. Trustee Quarterly Fees                                                                                                         0.00                                    0.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                                         0.00                                    0.00
Gain (Loss) from Sale of Equipment                                                                                                   0.00                                    0.00
Other Reorganization Expenses (attach schedule)                                                                                      0.00                                    0.00
Total Reorganization Expenses                                                                                                        0.00                                    0.00
Income Taxes                                                                                                                         0.00                                    0.00
Net Profit (Loss)                                                                                                           -3,008,693.52                            6,170,995.42
*All payroll, hedge-related and SGA liabilities that are reflected in Agera have not been fully allocated to the
other entities (Agera Holdings, Energy.Me and Aequitas).
*The December financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                       FORM MOR-2
                                                                                                                                                                            (04/07)
   19-23802-rdd                    Doc 403              Filed 01/24/20 Entered 01/24/20 10:02:35                                                Main Document
                                                                     Pg 14 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                Case No. 19-23802
                        Debtor                                                                                             MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Aequitas, LLC)

                                                                   STATEMENT OF OPERATIONS
                                                                                (Income Statement)

The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
consistent with previous methods. The Statement of Operations is currently not available for December 2019.
The Statement of Operations below reflects November 2019.

Cash Beginning of Month
                                                                                                                   Month                              Year to Date
RECEIPTS
Electricity Revenue                                                                                                             82,740.18                            3,912,396.21
Natural Gas Revenue                                                                                                                  0.00                                    0.00
Sales Refunds                                                                                                                        0.00                               -2,668.15
Net Revenue                                                                                                                     82,740.18                            3,909,728.06
COST OF GOODS SOLD
Electricity COGS                                                                                                                32,135.88                            3,036,855.29
Natural gas COGS                                                                                                                     0.00                                    0.00
Realized (gain)/loss derivatives electricity                                                                                         0.00                                    0.00
Realized (gain)/loss derivatives gas                                                                                                 0.00                                    0.00
RECs                                                                                                                                 0.00                             -151,554.68
MTM electricity                                                                                                                      0.00                                    0.00
MTM gas                                                                                                                              0.00                                    0.00
GRT expense electricity                                                                                                              0.00                                    0.00
GRT expense gas                                                                                                                      0.00                                    0.00
Power supply coordination cost                                                                                                       0.00                                    0.00
Cost of Goods Sold                                                                                                              32,135.88                            2,885,300.61
Gross Profit                                                                                                                    50,604.30                            1,024,427.45
SELLING, GENERAL AND ADMINISTRATIVE
External commissions                                                                                                                 0.00                              99,912.09
Internal commissions                                                                                                                 0.00                                   0.00
Other operating expenses                                                                                                         9,792.83                              73,920.65
State franchise fee                                                                                                                  0.00                                   0.00
Bad debt                                                                                                                             0.00                                 298.16
Total Operating Expenses Before Depreciation                                                                                     9,792.83                             174,130.90
Depreciation and amortization                                                                                                        0.00                             502,825.68
Net Profit (Loss) Before Other Income & Expenses                                                                                40,811.47                             347,470.87
OTHER INCOME AND EXPENSES
Real Estate - Net Operating Income                                                                                                   0.00                                   0.00
Interest expense, net                                                                                                            1,721.89                              19,889.93
Acquisition and transition expense                                                                                                   0.00                                   0.00
Net Profit (Loss) Before Reorganization Items                                                                                   39,089.58                             327,580.94
REORGANIZATION ITEMS
Professional Fees                                                                                                                    0.00                                   0.00
U. S. Trustee Quarterly Fees                                                                                                         0.00                                   0.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                                         0.00                                   0.00
Gain (Loss) from Sale of Equipment                                                                                                   0.00                                   0.00
Other Reorganization Expenses (attach schedule)                                                                                      0.00                                   0.00
Total Reorganization Expenses                                                                                                        0.00                                   0.00
Income Taxes                                                                                                                         0.00                                   0.00
Net Profit (Loss)                                                                                                               39,089.58                             327,580.94
*All payroll, hedge-related and SGA liabilities that are reflected in Agera have not been fully allocated to the
other entities (Agera Holdings, Energy.Me and Aequitas).
*The December financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                       FORM MOR-2
                                                                                                                                                                            (04/07)
   19-23802-rdd                Doc 403            Filed 01/24/20 Entered 01/24/20 10:02:35                                           Main Document
                                                               Pg 15 of 28


In re AGERA ENERGY LLC, et al.                                                                                                             Case No. 19-23802
                                          Debtor                                                        MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Agera Energy, LLC)

                                                                   BALANCE SHEET
The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
with previous methods. At this time, pre-petition liabilities have not been separated from postpetition obligations. However, estimates of
postpetition accruals are reflected on MOR-4. The Balance Sheet for December 2019 is currently not available.
The book value below reflects the values available on the November 2019 Balance Sheet.

                                                                                                BOOK VALUE AT END OF                     BOOK VALUE ON
                                                                                         CURRENT REPORTING MONTH                             PETITION DATE


Cash and cash equivalents                                                                                       41,362,553.02                      18,866,107.94
Billed accounts receivable                                                                                      18,962,309.71                      24,004,631.04
Unbilled accounts receivable                                                                                    24,379,198.92                      24,831,183.17
Allowance for doubtful accounts                                                                                   (303,209.62)                        (303,209.62)
Receivables - other                                                                                                971,930.83                         946,293.83
Energy deposits                                                                                                 36,004,104.78                      27,350,965.21
Natural gas storage                                                                                              1,677,977.62                        1,677,965.18
Prepaid expenses                                                                                                   370,423.93                         365,639.91
Property and equipment - net                                                                                     1,763,341.72                        1,818,676.55
Intangibles, net                                                                                                 2,168,906.16                        2,168,906.16

TOTAL ASSETS                                                                             $                     127,357,537.07    $                101,727,159.37


                                                                                             BOOK VALUE AT END OF                        BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                           CURRENT REPORTING MONTH                             PETITION DATE
LIABILITIES
Accounts payable and accrued expenses                                                                         (225,961,166.99)                    (191,600,498.94)
Security deposits                                                                                                          -                                  -
Fair value of derivative liabilities, net                                                                         (865,711.80)                        (865,711.80)
Notes payable                                                                                                  (35,000,000.00)                     (35,000,000.00)
Mortgage payable                                                                                                           -                                  -
L.O.C. payable                                                                                                             -                                  -

TOTAL LIABILITIES                                                                        $                    (261,826,878.79) $                  (227,466,210.74)
MEMBERS' CAPITAL
1,000 units authorized, issued and outstanding                                                                 (66,835,629.65)                     (66,835,629.65)
Distributions                                                                                                    6,832,504.05                        6,832,504.05
Retained earnings                                                                                              194,472,467.32                     185,742,176.97
NET MEMBERS' CAPITAL                                                                     $                     134,469,341.72    $                125,739,051.37

TOTAL LIABILITIES AND OWNERS' EQUITY                                                    $                     (127,357,537.07) $                  (101,727,159.37)
*The book value on petition date is the Balance Sheet as of September 30, 2019 (prepetition).
*The Balance Sheet does not include professional fee accruals.
*Balance Sheet does not breakout Liabilities subject to compromise.
*Balance Sheet does not reflect 2018 audit adjustments that are still pending.
*The December financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                        FORM MOR-3
                                                                                                                                                             (04/07)
   19-23802-rdd                Doc 403               Filed 01/24/20 Entered 01/24/20 10:02:35                                         Main Document
                                                                  Pg 16 of 28


In re AGERA ENERGY LLC, et al.                                                                                                             Case No. 19-23802
                                          Debtor                                                        MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Energy.Me, LLC)

                                                                   BALANCE SHEET
The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
with previous methods. At this time, pre-petition liabilities have not been separated from postpetition obligations. However, estimates of
postpetition accruals are reflected on MOR-4. The Balance Sheet for December 2019 is currently not available.
The book value below reflects the values available on the November 2019 Balance Sheet.

                                                                                                BOOK VALUE AT END OF                     BOOK VALUE ON
                                                                                         CURRENT REPORTING MONTH                             PETITION DATE


Cash and cash equivalents                                                                                       10,515,139.12                       5,171,048.48
Billed accounts receivable                                                                                       7,542,359.58                       8,536,565.25
Unbilled accounts receivable                                                                                       387,346.15                       3,341,939.10
Allowance for doubtful accounts                                                                                   (321,743.20)                       (321,743.20)
Receivables - other                                                                                              7,360,499.36                       7,360,499.36
Energy deposits                                                                                                    606,640.20                        606,640.20
Natural gas storage                                                                                                        -                                 -
Prepaid expenses                                                                                                       (569.31)                         4,643.38
Property and equipment - net                                                                                               -                                 -
Intangibles, net                                                                                                 7,751,021.08                       7,751,021.08

TOTAL ASSETS                                                                             $                      33,840,692.98     $                32,450,613.65


                                                                                             BOOK VALUE AT END OF                        BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                           CURRENT REPORTING MONTH                             PETITION DATE
LIABILITIES
Accounts payable and accrued expenses                                                                          (14,846,123.61)                    (10,697,131.57)
Security deposits                                                                                                          -                                 -
Fair value of derivative liabilities, net                                                                                  -                                 -
Notes payable                                                                                                              -                                 -
Mortgage payable                                                                                                           -                                 -
L.O.C. payable                                                                                                             -                                 -


TOTAL LIABILITIES                                                                        $                     (14,846,123.61) $                  (10,697,131.57)
MEMBERS' CAPITAL
1,000 units authorized, issued and outstanding                                                                             -                                 -
Distributions                                                                                                              -                                 -
Retained earnings                                                                                              (18,994,569.37)                    (21,753,482.08)
NET MEMBERS' CAPITAL                                                                     $                     (18,994,569.37) $                  (21,753,482.08)

TOTAL LIABILITIES AND OWNERS' EQUITY                                                    $                      (33,840,692.98) $                  (32,450,613.65)
*The book value on petition date is the Balance Sheet as of September 30, 2019 (prepetition).
*The Balance Sheet does not include professional fee accruals.
*Balance Sheet does not breakout Liabilities subject to compromise.
*Balance Sheet does not reflect 2018 audit adjustments that are still pending.
*The December financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                       FORM MOR-3
                                                                                                                                                            (04/07)
   19-23802-rdd                 Doc 403             Filed 01/24/20 Entered 01/24/20 10:02:35                                          Main Document
                                                                 Pg 17 of 28


In re AGERA ENERGY LLC, et al.                                                                                                             Case No. 19-23802
                                          Debtor                                                        MOR Reporting Period: December 1 - December 31, 2019
(This page reflects activities for Aequitas, LLC)

                                                                   BALANCE SHEET
The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
with previous methods. At this time, pre-petition liabilities have not been separated from postpetition obligations. However, estimates of
postpetition accruals are reflected on MOR-4. The Balance Sheet for December 2019 is currently not available.
The book value below reflects the values available on the November 2019 Balance Sheet.

                                                                                                BOOK VALUE AT END OF                     BOOK VALUE ON
                                                                                         CURRENT REPORTING MONTH                             PETITION DATE


Cash and cash equivalents                                                                                        1,371,117.38                        662,917.20
Billed accounts receivable                                                                                         776,744.31                        866,500.75
Unbilled accounts receivable                                                                                        27,421.44                        236,586.25
Allowance for doubtful accounts                                                                                     (16,597.45)                       (16,597.45)
Receivables - other                                                                                             (5,488,356.79)                     (5,462,719.79)
Energy deposits                                                                                                       6,806.75                          6,806.75
Natural gas storage                                                                                                        -                                 -
Prepaid expenses                                                                                                       (909.15)                         (454.60)
Property and equipment - net                                                                                               -                                 -
Intangibles, net                                                                                                 3,982,217.65                       3,982,217.65

TOTAL ASSETS                                                                             $                         658,444.14     $                  275,256.76


                                                                                             BOOK VALUE AT END OF                        BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                           CURRENT REPORTING MONTH                             PETITION DATE
LIABILITIES
Accounts payable and accrued expenses                                                                             (289,653.83)                      (249,973.87)
Security deposits                                                                                                          -                                 -
Fair value of derivative liabilities, net                                                                                  -                                 -
Notes payable                                                                                                              -                                 -
Mortgage payable                                                                                                           -                                 -
L.O.C. payable                                                                                                             -                                 -

TOTAL LIABILITIES                                                                        $                        (289,653.83) $                    (249,973.87)
MEMBERS' CAPITAL
1,000 units authorized, issued and outstanding                                                                             -                                 -
Distributions                                                                                                              -                                 -
Retained earnings                                                                                                 (368,790.31)                        (25,282.89)
NET MEMBERS' CAPITAL                                                                     $                        (368,790.31) $                      (25,282.89)

TOTAL LIABILITIES AND OWNERS' EQUITY                                                    $                         (658,444.14) $                    (275,256.76)
*The book value on petition date is the Balance Sheet as of September 30, 2019 (prepetition).
*The Balance Sheet does not include professional fee accruals.
*Balance Sheet does not breakout Liabilities subject to compromise.
*Balance Sheet does not reflect 2018 audit adjustments that are still pending.
*The December financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                       FORM MOR-3
                                                                                                                                                            (04/07)
    19-23802-rdd                     Doc 403               Filed 01/24/20 Entered 01/24/20 10:02:35                                                      Main Document
                                                                        Pg 18 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                        Case No. 19-23802
               Debtor                                                                                                              MOR Reporting Period: December 1 - December 31, 2019


                                                                     STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                                                      Beginning         Amount                                                             Ending
                                                                                        Tax            Withheld or          Amount            Date         Check No.         Tax
                                                                                      Liability         Accrued              Paid             Paid          or EFT         Liability
Federal
Withholding                                                                                                                         -
FICA-Employee                                                                                                                       -
FICA-Employer                                                                                                                       -
Unemployment                                                                                                                        -
Income                                                                                                                              -
Other: FUTA                                                                                                                         -
  Total Federal Taxes                                                                                                               -
State and Local
Withholding                                                                                                                        -
Sales                                                                                                                     1,098,994.06
Excise                                                                                                                             -
Unemployment                                                                                                                       -
Real Property                                                                                                                      -
Personal Property                                                                                                                  -
Other: Payroll Taxes                                                                                                               -
  Total State and Local                                                                                                   1,098,994.06
Total Taxes                                                                                    -                  -       1,098,994.06               -             -               -
*Schedule attached for breakout of taxes paid postpetition.
*Attached are the Debtors' payroll tax summaries from ADP.

                                                             SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                                           Number of Days Past Due
                                                                                    Current                0-30             31-60          61-90            Over 90          Total
LCD & Pipelines, Capacity, and Ancillary (Transmission and Imblanace)                1,134,333                                                                            1,134,333.00
ISOs                                                                                 2,269,526                                                                            2,269,526.00
SBO/TDSPs                                                                            1,625,523                                                                            1,625,523.00
Payroll, Taxes & Benefits                                                              378,368                                                                              378,368.00
KERP/KEIP                                                                            1,693,402                                                                            1,693,402.00
Sales Tax                                                                            2,269,526                                                                            2,269,526.00
Other/SGA                                                                              413,593                                                                              413,593.00
Professional Fees                                                                    4,115,175                                                                            4,115,175.00
Total Postpetition Debts                                                            13,899,446                    -                 -                -             -     13,899,446.00
*Unpaid postpetition debts are based on the accrual estimates from the Debtors' liquidity budget.


Explain how and when the Debtor intends to pay any past-due postpetition debts.



*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                             FORM MOR-4
                                                                                                                                                                                  (04/07)
   19-23802-rdd           Doc 403          Filed 01/24/20 Entered 01/24/20 10:02:35           Main Document
                                                        Pg 19 of 28

In re AGERA ENERGY LLC, et al.                                                                           Case No. 19-23802
November 2019 Sales, Use and Other Taxes                              MOR Reporting Period: December 1 - December 31, 2019


              Company                   State            Tax Type    Total
          Aequitas           Connecticut            Sales               9,874.00
          Agera              California             Sales                    -
          Agera              California             UUT                 6,093.25
          Agera              California             (blank)                  -
          Agera              Connecticut            Sales              47,937.00
          Agera              Delaware               Sales               9,736.00
          Agera              District of Columbia   Sales               9,367.27
          Agera              Georgia                Sales                    -
          Agera              Illinois               Sales                    -
          Agera              Maine                  Sales               9,611.97
          Agera              Maryland               Sales              33,195.96
          Agera              Massachusetts          Sales             119,199.47
          Agera              New Jersey             Sales             123,900.78
          Agera              New York               Sales             212,221.49
          Agera              New York               UUT                66,174.93
          Agera              New York               (blank)                  -
          Agera              Ohio                   Sales              28,354.36
          Agera              Ohio                   Sales                    -
          Agera              Pennsylvania           GRT               173,464.00
          Agera              Pennsylvania           Sales              78,060.14
          Agera              Rhode Island           Sales              39,888.18
          Agera              Texas                  Sales             108,809.91
          Agera              Texas (GRAT)           GRT                      -
          Agera              Texas (GRT)            GRT                      -
          Agera              Virginia               (blank)                  -
          Energy.Me          Delaware               Sales                 223.00
          Energy.Me          District of Columbia   Sales                 436.85
          Energy.Me          Maryland               Sales               3,112.90
          Energy.Me          New Jersey             Sales               8,780.84
          Energy.Me          Ohio                   Sales                    -
          Energy.Me          Pennsylvania           GRT                      -
          Energy.Me          Pennsylvania           Sales              10,551.76
          Energy.Me          Pennsylvania (GRT)     GRT                      -
          Total Taxes Paid                                          1,098,994.06
                                                         19-23802-rdd               Doc 403       Filed 01/24/20 Entered 01/24/20 10:02:35                                          Main Document
                                                                                                               Pg 20 of 28

 COMPANY CODE
             H2J                              3 408 00   REG                   214 162 51 REG                         00     O/T                 36 537 94    FIT                            157 784 59   TOTAL DEDUCTIONS                       45    Pays
                                                    00   O/T                           00 EARNINGS 3                  00     EARNINGS 4           5 187 30    SS                                                                                        93.26
                                                    00   HOURS 3                       00 EARNINGS 5          214 162 51     GROSS                3 086 95    MED
                                                    00   HOURS 4                                                                                    551 02    MEDST
                                                                                                                                                  9 931 37    STATE
                                                                                                                                                     70 17    SUI/DI
                                                                                                                                                     67 66    FLI
                                                                                                                                                    852 25    LOCAL
MEMO ANALYSIS:                                           124 473 34      G ELIGIB                             590 27       AA MCTTAX                          68 324 76       B1 TS MED                             214 162 51      K1 ELIGBL
STATUTORY DED                    ANALYSIS:                  147   42   56 NJ                                 8 126   45   01 NY                                  464 89      30 OH                                   1 192 61       59 PA
                                                             46   80   01 NY  SUI/DI                            23   37   59 PA  SUI/DI                           67 66      01 NY  FLI
                                                            135   55   002N NEW YORK CIT                       116   73   040Y YONKERS                           155 42      3615 WESTLAKE                             124 44       5031    SEVEN FIELDS
                                                             77   08   7315 CENTER TWP                         243   03   9362 UPPER ST CLA
VOLUNTARY DED                    ANALYSIS:                4 294   75     A    401K                             192   83     E   TXLEVY                         2 597   68      V    SAVING                          132 241   95     X     CHECKG
                                                            800   00    DA    CHECK4                           200   00    DD   SAVNG4                            50   00     DE    SAVNG5                                4   10    JD     MTCRIT
                                                            139   60    J2    MEDFSA                             3   70    J9   MT TLE                             6   49     T2    LSTTAX                              342   02    29     401KL1
                                                              9   00    32    MEDCAL                           929   09    33   DTL125                           191   85     34    VIS125                            2 360   08-   39     REIMBR
                                                            155   49    4A    401KL2                         2 172   79    4K   RTHMEP                         7 739   26     71    CHECKG                              150   00    72     CHECKG
                                                          7 924   07    73    SAVING
NET PAYROLL:                                                  93 26 CHECKS:                 1 FLAGGED:                                               *NONE*        STARTING CHECK NUMBER: SEE BELOW
TOTAL DEPOSITS:                                          151 702 96 VOUCHERS:              43 NET CASH PAYS 1 000 00 OR MORE                             41        ENDING CHECK NUMBER:    SEE BELOW
NET VOIDS:                                                       00 ADJUSTMENTS:            1                                                                      eVOUCHERS:                                            26
NET CASH:                                                151 796 22                                                                                                PAPER VOUCHERS PRINTED:                               17
ADP CHECK NUMBERS:                           STATE NY     JPMORGAN CHASE                       STARTING CHECK NUMBER:              25761051      ENDING CHECK NUMBER:                25761051

TAXABLE ANALYSIS
FEDERAL TAXABLES:                                        208 598 22    FIT                      00    FUTA                  83 666 20    SS EE               83 666 20      SS ER               212 892 97   MED EE                 212 892 97      MED ER
STATE INCOME TAXABLES:                                    4 500 00     NJ                141 893 33   NY                    10 361 11    OH                  38 847 21      PA
SUI/DI TAXABLES:                                         145 495 84    NYDI               38 958 33   PASE
FLI TAXABLES:                                            145 495 84    NY     EE
LOCAL INCOME TAXABLES:                                    3 705 50     002N               12 033 03   040Y                  10 361 11    3615                12 444 44      5031                 8 470 41    5608                     7 708 33      7315
                                                         18 694 44     9362




                          Payroll Register                                                  TOTALSOURCE XVI                                                           Batch : 0313-576             Period Ending : 12/15/2019                Week 50
                                                                                            Company Code:            H2J                                     Service Center : 576                       Pay Date : 12/13/2019                Page      17
                          Company Totals
 1999, A utomatic Data Processing, Inc.
                                                         19-23802-rdd               Doc 403       Filed 01/24/20 Entered 01/24/20 10:02:35                                                  Main Document
                                                                                                               Pg 21 of 28

 COMPANY CODE
             H2J                              3 720 00   REG                   230 945 92 REG                             00    O/T                 69 246   76    FIT                               264 676 13   TOTAL DEDUCTIONS                         49     Pays
                                                    00   O/T                           00 EARNINGS 3              140 416 67    EARNINGS 4           6 131   35    SS                                                                                           6,213.84
                                                    00   HOURS 3                       00 EARNINGS 5              371 362 59    GROSS                5 364   84    MED
                                                    00   HOURS 4                                                                                     1 733   26    MEDST
                                                                                                                                                    15 359   31    STATE
                                                                                                                                                       152   48    SUI/DI
                                                                                                                                                        67   49    FLI
                                                                                                                                                        10   54    MLI
                                                                                                                                                     2 406   59    LOCAL
EARNINGS ANALYSIS:                                       135 000 00      B BONUS                             5 416 67          X RETRO
MEMO ANALYSIS:                                           174 473 34      G ELIGIB                                 911 33    AA MCTTAX                             371 362 59          K1 ELIGBL
STATUTORY DED                    ANALYSIS:                  196   25   02 MA                                      147 42    56 NJ                                      9 493 80      01 NY                                     184 73      30 OH
                                                          5 337   11   59 PA
                                                             48   10   01 NY   SUI/DI                             104 38    59 PA    SUI/DI                               5 53       02 MA     FLI                              61 96      01 NY     FLI
                                                             10   54   02 MA   MLI
                                                            135   55   002N NEW YORK CIT                          116 73    040Y YONKERS                                  77 29      3615    WESTLAKE                          674 44      5031    SEVEN FIELDS
                                                             42   47   5376 WILLIAMS TWP                           77 08    7315 CENTER TWP                            1 283 03      9362    UPPER ST CLA
VOLUNTARY DED                    ANALYSIS:                5 861   39     A    401K                             192    83     E   TXLEVY                                2 597   67      V    SAVING                          245 044   88    X     CHECKG
                                                            800   00    DA    CHECK4                           200    00    DD   SAVNG4                                   50   00     DE    SAVNG5                              139   60   J2     MEDFSA
                                                              6   49    T2    LSTTAX                           342    02    29   401KL1                                    8   50     32    MEDCAL                            1 012   89   33     DTL125
                                                            212   61    34    VIS125                         6 042    14-   39   REIMBR                                  155   49     4A    401KL2                            2 172   79   4K     RTHMEP
                                                          7 489   26    71    CHECKG                           150    00    72   CHECKG                                4 281   85     73    SAVING
NET PAYROLL:                                               6 213 84 CHECKS:                 2 FLAGGED:                                                             3       STARTING CHECK NUMBER: SEE BELOW
TOTAL DEPOSITS:                                          260 613 66 VOUCHERS:              47 NET CASH PAYS 1 000 00 OR MORE                                      49       ENDING CHECK NUMBER:    SEE BELOW
NET VOIDS:                                                       00 ADJUSTMENTS:                                                                                           eVOUCHERS:                                            30
NET CASH:                                                266 827 50                                                                                                        PAPER VOUCHERS PRINTED:                               17
ADP CHECK NUMBERS:                           STATE NJ     WELLS FARGO                          STARTING CHECK NUMBER:                 30305296      ENDING CHECK NUMBER:                     30305296
                                             STATE TX     WELLS FARGO                          STARTING CHECK NUMBER:                 15336340      ENDING CHECK NUMBER:                     15336340

TAXABLE ANALYSIS
FEDERAL TAXABLES:                                        364 127 60    FIT                      00    FUTA                     98 892 85    SS EE                 98 892 85         SS ER               369 988 99   MED EE                369 988 99       MED ER
STATE INCOME TAXABLES:                                   16 215 80     CT                  4 194 44   MA                         4 500 00   NJ                161 528 60            NY                   5 152 84    OH                    173 847 21       PA
SUI/DI TAXABLES:                                         165 154 19    NYDI              173 958 33   PASE
FLI TAXABLES:                                             4 250 00     MA     EE         165 154 19   NY     EE
LOCAL INCOME TAXABLES:                                    3 705 50     002N               12 033 03   040Y                       5 152 84   3615                  67 444 44         5031                 4 246 77    5376                    8 470 41       5608
                                                          7 708 33     7315               98 694 44   9362




                          Payroll Register                                                  TOTALSOURCE XVI                                                                 Batch : 2279-576               Period Ending : 12/31/2019               Week 52
                                                                                            Company Code:             H2J                                          Service Center : 576                         Pay Date : 12/31/2019               Page         18
                          Company Totals
 1999, A utomatic Data Processing, Inc.
    19-23802-rdd                     Doc 403               Filed 01/24/20 Entered 01/24/20 10:02:35                                     Main Document
                                                                        Pg 22 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                            Case No. 19-23802
               Debtor                                                                                                  MOR Reporting Period: December 1 - December 31, 2019




                                                    ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                                                               Amount
Total Accounts Receivable at the beginning of the reporting period                                                                                  -
+ Amounts billed during the period                                                                                                                  -
- Amounts collected during the period                                                                                                               -
Total Accounts Receivable at the end of the reporting period                                                                                        -

Accounts Receivable Aging                                                                         Agera            Aequitas          Energy.Me             Total
Unbilled                                                                                          10,206,592            117,233          1,977,913 12,301,738
Billed Receivables:
      0 - 30 days old                                                                             23,585,693            305,695          2,953,951 26,845,339
      31 - 60 days old                                                                               527,193                793              36,215        564,201
      61 - 90 days old                                                                               326,078                117               1,299        327,494
      91+ days old                                                                                   714,999             75,336              54,148        844,483
Total Billed Accounts Receivable                                                                  25,153,964            381,941          3,045,613 28,581,517
Total Gross Accounts Receivable                                                                   35,360,556            499,174          5,023,526 40,883,256
*The above reflects Gross Receivables before any bad debt reserves. The above aging differs from the Balance Sheet receivables in relation to in transit cash, bad
debt reserves, and other reconciling items.


                                                                            DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                                                    Yes               No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.                                                                                             X
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.                                                                                     X
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.                                                                                                                                                   X
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.                                                                             X
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                                                           X
*In relation to #5 above the Debtors are reviewing the manner in which the ISOs are holding collateral and prepaids.




                                                                                                                                                                 FORM MOR-5
                                                                                                                                                                      (04/07)
19-23802-rdd   Doc 403     Filed 01/24/20 Entered 01/24/20 10:02:35                    Main Document
                                        Pg 23 of 28




                                  November 2019 Financial Statements
                            Financials may have some underlying accrual issues
                         and do not reflect 2018 audit adjustments that are pending.




                                                                                                 FORM MOR-5
                                                                                                      (04/07)
    19-23802-rdd                     Doc 403                 Filed 01/24/20 Entered 01/24/20 10:02:35                                                         Main Document
                                                                          Pg 24 of 28

                                                                              Agera Holdings, LLC
                                                                     Consolidated Balance Sheet (including Briarcliff)
                                                              For the Eleven Months Ending Saturday, November 30, 2019


                                                 Consolidated              Aequitas         Agera          Energy.Me           Briarcliff             Total         Elimination    Combined
ASSETS

Cash and cash equivalents                        $    53,322,700          $ 1,371,117 $     41,362,553 $    10,515,139     $        73,891     $     53,322,700                  $ 53,322,700
Billed accounts receivable                            27,309,634              776,744       18,962,310       7,542,360              28,220           27,309,634                    27,309,634
Unbilled accounts receivable                          24,793,967               27,421       24,379,199         387,346                               24,793,967                    24,793,967
Allowance for doubtful accounts                         (641,550)             (16,597)        (303,210)       (321,743)                                (641,550)                     (641,550)
Receivables - other                                    1,263,676           (5,488,357)         971,931       7,360,499             128,646            2,972,719      (1,709,043)    1,263,676
Energy deposits                                       36,544,683                6,807       36,004,105         606,640                               36,617,552         (72,869)   36,544,683
Natural gas storage                                    1,677,978                             1,677,978                                                1,677,978                     1,677,978
Prepaid expenses                                         726,510                 (909)         370,424             (569)           357,564              726,510                       726,510
Property and equipment - net                          18,534,256                             1,763,342                          16,770,915           18,534,256                    18,534,256
Intangibles, net                                      13,902,145            3,982,218        2,168,906       7,751,021                               13,902,145                    13,902,145

Total assets                                     $ 177,433,998               658,444      127,357,537      33,840,693          17,359,236          179,215,911                    $ 177,433,998

LIABILITIES AND MEMBERS' CAPITAL

Accounts payable and accrued expenses            $ (241,190,568)             (289,654)     (225,961,167)    (14,846,124)           (93,624)         (241,190,568)                 $ (241,190,568)
Security deposits                                      (107,039)                                                                  (179,908)             (179,908)       72,869          (107,039)
Fair value of derivative liabilities, net              (865,712)                               (865,712)                                                (865,712)                       (865,712)
Notes payable                                       (35,000,000)                            (35,000,000)                                             (35,000,000)                    (35,000,000)
Mortgage payable                                     (4,730,059)                                                                 (4,730,059)          (4,730,059)                     (4,730,059)
Prepaid Rent - Agera                                        -                                                                    (1,709,043)          (1,709,043)    1,709,043               -

Total liabilities                                    (281,893,378)          (289,654)     (261,826,879)    (14,846,124)         (6,712,634)        (283,675,290)                   (281,893,378)

Members' Capital
1,000 units authorized, issued and outstanding       (66,835,630)                          (66,835,630)                                             (66,835,630)                    (66,835,630)
Distributions                                          6,832,504                             6,832,504                                                6,832,504                       6,832,504
Retained earnings                                    164,462,505             (368,790)     194,472,467      (18,994,569)       (10,646,603)         164,462,505                     164,462,505
Total members' capital                               104,459,379            (368,790)     134,469,342      (18,994,569)        (10,646,603)        104,459,379                      104,459,379

Total liabilities and members' capital           $ (177,433,998)            (658,444)     (127,357,537)    (33,840,693)        (17,359,236)        (179,215,911)                  $ (177,433,998)
    19-23802-rdd                     Doc 403            Filed 01/24/20 Entered 01/24/20 10:02:35                                                     Main Document
                                                                     Pg 25 of 28

                                                                       Agera Holdings, LLC
                                                                     Consolidated Income Statement
                                                             For the Month Ending Saturday, November 30, 2019

                                                      Month of                                                         Current Month
                                                     NOVEMBER          Aequitas         Agera           Energy.Me       Briarcliff           Total       Elimination        Combined
Revenue
  Electricity revenue                            $     33,309,094       $82,740       $31,771,009        $1,455,345                        $33,309,094                      $33,309,094
  Natural gas revenue                                   1,676,273                       1,676,273                                            1,676,273                        1,676,273
  Sales refunds                                               -                                                                                                                     -

Total revenue                                          34,985,367        82,740        33,447,282         1,455,345                         34,985,367                       34,985,367

Cost of goods sold
  Electricity COGS                                     25,922,548        32,136        21,554,444         4,335,968                         25,922,548                       25,922,548
  Natural gas COGS                                        542,903                         542,903                                              542,903                          542,903
  Realized (gain)/loss derivatives electricity                -                                                                                                                     -
  Realized (gain)/loss derivatives gas                        -                                                                                                                     -
  RECs                                                  2,145,612                       2,144,069            1,543                           2,145,612                        2,145,612
  MTM electricity                                             -                                                                                                                     -
  MTM gas                                                     -                                                                                                                     -
  GRT expense electricity                                 306,962                        290,488            16,474                            306,962                           306,962
  GRT expense gas                                           2,807                          2,807                                                2,807                             2,807
  Power supply coordination cost                              -                                                                                                                     -

Total cost of goods sold                               28,920,833        32,136        24,534,711         4,353,986                         28,920,833                       28,920,833

Gross profit/(loss)                                     6,064,534        50,604         8,912,571        (2,898,641)                         6,064,534                        6,064,534

SGA
  External commissions                                        -                                                                                                                     -
  Internal commissions                                        -                                                                                                                     -
  Other operating expenses                              1,888,563         9,793         1,910,999           28,546                           1,949,337       (60,775)         1,888,563
  State franchise fee                                         -                                                                                                                     -
  Bad debt                                                    -                                                                                                                     -

Total SGA                                               1,888,563         9,793         1,910,999           28,546             -             1,949,337                        1,888,563

  Depreciation and amortization                           50,788                            1,727                           49,061             50,788                           50,788

Total operating expenses                                1,939,351         9,793         1,912,726           28,546          49,061           2,000,125                        1,939,351

Net operating income - real estate                        (60,775)                                                                                   -       (60,775)           (60,775)

  Interest expense, net                                  990,776          1,722          885,648            81,507          21,900            990,776                          990,776
  Acquisition and transition expenses                        -                                                                                                                     -

Net income/(loss)                                $      3,073,633      $ 39,090   $     6,114,198   $    (3,008,694) $      33,035     $     3,073,633                  $     3,073,633

EBITDA                                                  4,115,197        40,811         7,001,572        (2,927,187)       103,995           4,115,197                        4,115,197
19-23802-rdd   Doc 403   Filed 01/24/20 Entered 01/24/20 10:02:35   Main Document
                                      Pg 26 of 28




                               Non-Debtor Financial Statements




                                                                              FORM MOR-5
                                                                                   (04/07)
      19-23802-rdd                           Doc 403              Filed 01/24/20 Entered 01/24/20 10:02:35   Main Document
                                                                               Pg 27 of 28

                                       Briarcliff Property Group, LLC
                                                Balance Sheet
                                                  As of November 30, 2019

                                                                            Total
ASSETS
 Current Assets
   Bank Accounts
     10000 The First National Bank - #4136                                              73,890.92
     10100 Peoples United Bank                                                               0.00
     Cash on Hand                                                                            0.00
     Sterling National Bank                                                                  0.00
     TD Bank                                                                                 0.00
   Total Bank Accounts                                        $                        73,890.92
   Accounts Receivable
     11000 Accounts Receivable                                                          28,220.46
   Total Accounts Receivable                                  $                        28,220.46
   Other Current Assets
     12000 Undeposited Funds                                                                 0.00
     12500 Cam Charges Receivable                                                      128,646.00
     13000 Prepaid Insurance                                                            13,223.06
     14000 Prepaid Taxes                                                               344,341.25
   Total Other Current Assets                                 $                       486,210.31
 Total Current Assets                                         $                       588,321.69
 Fixed Assets
   15000 Furniture and Equipment                                                        96,853.63
   17000 Accumulated Depreciation                                                   -2,762,368.00
   17100 Accumulated Amortization                                                      -98,345.00
   17200 Building                                                                   14,305,000.00
   17300 Closing Costs                                                                 103,314.87
   17400 Improvements                                                                1,333,511.12
     17500 Tenant Improvements                                                          57,385.00
   Total 17400 Improvements                                   $                      1,390,896.12
   17600 Land                                                                        3,525,000.00
 Total Fixed Assets                                           $                     16,560,351.62
 Other Assets
   17700 Accum Am - Lease Commisson                                                    -39,902.39
   17800 Capitalized Lease Commissions                                                 216,197.27
   17900 Capitalized Lease Obligations                                                 -48,878.86
   18000 Deferred Rent Receivable                                                       83,147.00
 Total Other Assets                                           $                       210,563.02
TOTAL ASSETS                                                  $                     17,359,236.33
LIABILITIES AND EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 Accounts Payable                                                           29,516.06
     Total Accounts Payable                                   $                        29,516.06
     Credit Cards
       21000 American Express                                                                0.00
       22000 Credit Card - FNBT                                                              0.00
     Total Credit Cards                                       $                              0.00
     Other Current Liabilities
       25000 Accrued Expense                                                            64,107.50
       26000 Due to Agera Energy LLC                                                         0.00
          26100 Due to Agera - Other                                                         0.00
          26200 Prepaid Rent - Agera Conference                                              0.00
          26300 Prepaid Rent - Agera, LLC                                            1,709,043.26
       Total 26000 Due to Agera Energy LLC                    $                      1,709,043.26
       26310 Loans & Exchanges                                                               0.00
       26320 Prepaid Rents                                                                   0.00
     Total Other Current Liabilities                          $                      1,773,150.76
   Total Current Liabilities                                  $                      1,802,666.82
   Long-Term Liabilities
     26400 Mortgage Payable                                                          4,730,059.00
     26410 Mortgage Payable - Zodiac                                                         0.00
     26500 Security Deposits                                                                 0.00
       26510 Academy of Management                                                      35,934.66
       26520 Aequitas                                                                    6,806.75
       26530 Agera Energy, LLC                                                          49,226.84
       26540 Atrium Staffing, Inc.                                                       1,896.00
       26550 Digitech Computer Inc.                                                          0.00
       26560 Energy.me                                                                  16,835.26
       26570 Five Star Basketball Camp, Inc.                                                 0.00
       26580 Harvey Ginsberg                                                            10,495.81
       26590 Hudson Valley Capital Partners                                                  0.00
       26600 James C Cardillo, CPA                                                       9,495.13
       26610 JR Carrington Interiors, Ltd.                                               6,968.33
       26620 Kstone Partners                                                                 0.00
       26630 Marquis Healthcare Technologies                                                 0.00
       26640 PLAAY, LLC                                                                  5,600.00
       26650 Preferred Equine Marketing                                                 10,381.14
       26660 Simmons Group                                                              12,357.10
       26670 Sprigs Security                                                             7,557.00
       26680 Strategic Wealth Management Inc                                             2,001.64
       26690 Tri-Star Controls                                                           4,352.25
     Total 26500 Security Deposits                            $                       179,907.91
   Total Long-Term Liabilities                                $                      4,909,966.91
 Total Liabilities                                            $                      6,712,633.73
 Equity
   32000 Retained Earnings                                                          10,585,234.59
   Net Income                                                                           61,368.01
 Total Equity                                                 $                     10,646,602.60
TOTAL LIABILITIES AND EQUITY                                  $                     17,359,236.33
   19-23802-rdd            Doc 403        Filed 01/24/20 Entered 01/24/20 10:02:35   Main Document
                                                       Pg 28 of 28

                    Briarcliff Property Group, LLC
                            Profit and Loss
                             January - December 2019

                                                            Total
Income
 47400 Rental Income                                                1,927,224.64
 47600 Cleaning Reimbursement                                           1,748.04
 47700 Common Charge Income                                          211,526.38
 47800 Electric Reimbursement                                        203,798.72
 48000 Sales                                                             590.00
Total Income                                       $                2,344,887.78
Gross Profit                                       $                2,344,887.78
Expenses
 60200 Automobile Expense                                               3,538.11
 60400 Bank Service Charges                                              135.00
 61700 Computer and Internet Expenses                                   6,514.39
 62400 Depreciation Expense                                          568,092.00
 62500 Dues and Subscriptions                                            391.67
 63300 Insurance Expense                                              72,290.23
 63400 Interest Expense                                              264,538.12
 64300 Meals and Entertainment                                          4,041.86
 64900 Office Supplies                                                  1,918.78
 66700 Professional Fees                                              14,300.00
   68720 Accounting                                                     3,025.00
   68760 Legal                                                          5,285.00
 Total 66700 Professional Fees                     $                  22,610.00
 67200 Repairs and Maintenance                                       176,468.47
   68870 Janitorial & Cleaning Supplies                              119,728.60
   68970 Landscaping & Snow Removal                                   60,597.72
   69270 System Monitoring                                              1,657.86
 Total 67200 Repairs and Maintenance               $                 358,452.65
 68000 Taxes - Property                                              312,776.28
 68100 Telephone Expense                                                 928.49
 68600 Utilities                                                            0.00
   69680 Fuel Oil                                                    163,444.52
   69690 Gas & Electric                                              241,594.18
   69700 Water & Sewer                                                23,113.49
 Total 68600 Utilities                             $                 428,152.19
 68610 Amortization Expense                                           20,640.00
 68620 Building Security                                              14,149.69
 68630 Building Supplies                                              14,748.28
 68640 Exterminator expense                                             3,214.31
 68660 Lease Commissions                                                1,077.30
 68670 License & Permits                                                5,790.00
 68680 Management Fees                                                57,936.50
 68690 Parking Expense                                                   -104.99
 69370 Rubbish Removal                                                10,890.45
Total Expenses                                     $                2,172,721.31
Net Operating Income                               $                 172,166.47
Net Income                                         $                 172,166.47
